                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


CITY OF FAYETTEVILLE,                               )
                                                    )
                             Plaintiff,             )
                                                    )
       v.                                           )            JUDGMENT
                                                    )
SECURITY NATIONAL INSURANCE                         )
COMPANY,                                            )            5:18-CV-331-D
                                                    )
                             Defendant.             )
                                                    )

Decision by Court.
On June 1, 2018, the City of Fayetteville ("Fayetteville" or ''plaintiff'') filed a complaint in
Cumberland County Superior Court against the Security National Insurance Company ("SNIC"
or "defendant'') for breach of contract [D.E. 1-1]. On July 5, 2018, SNIC removed the action to
this court [D.E. 1]. On March 28, 2019, SNIC moved for summary judgment [D.E. 15] and filed
a memorandum in support [D.E. 16], a statement of material facts [D.E. 17], and an appendix
[D.E. 18]. On April 17, 2019, Fayetteville responded in opposition [D.E. 19-21 ]. On May 1,
2019, SNIC replied [D.E. 22-24].

IT IS ORDERED, ADJUDGED AND DECREED that the court GRANTS SNIC’s motion for
summary judgment [D.E. 15]. SNIC may file a motion for costs in accordance with this court’s
local rules and the Federal Rules of Civil Procedure.

This case is closed.

This judgment filed and entered on July 23, 2019, and served on:
Keith Johnson (via CM/ECF Notice of Electronic Filing)
Colin McGrath (via CM/ECF Notice of Electronic Filing)
John Wilkerson, III (via CM/ECF Notice of Electronic Filing)
Hannah Stetson (via CM/ECF Notice of Electronic Filing)

                                            PETER A. MOORE, JR., CLERK
July 23, 2019
                                            /s/ Lindsay Stouch
                                            By: Deputy Clerk
